UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULE14C INFORMATION STATEMENT Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: _Preliminary Information Statement _Confidential, for Use of the Commission Only (as permitted by Rule14c-5(d)(2)) XDefinitive Information Statement CHDT CORPORATION (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): XNo fee required. Fee computed on table below per Exchange Act Rules14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CHDT
